June 09, 2006


Mr. George Thomas Bohl
Office of the Attorney General of Texas
P.O. Box 12548
Austin, TX 78711-2548



Ms. Martha S. Dickie
Minton Burton Foster & Collins
1100 Guadalupe Street
Austin, TX 78701


Mr. Richard W. Lowerre
Lowerre & Kelly
44 East Avenue, Suite 101
Austin, TX 78701
Mr. R. Lambeth Townsend
Lloyd Gosselink Blevins Rochelle & Townsend, P.C.
816 Congress Avenue, Suite 1900
Austin, TX 78701


The Honorable Craig T. Enoch
Winstead Sechrest & Minick, P.C.
401 Congress Avenue, Suite 2100
Austin, TX 78701


Mr. Jonathan D. Pauerstein
Loeffler Tuggey Pauerstein Rosenthal LLP
755 E. Mulberry, Suite 200
San Antonio, TX 78212


RE:   Case Number:  03-1111
      Court of Appeals Number:  03-03-00154-CV
      Trial Court Number:  GN2-01217

Style:      CITY OF MARSHALL AND TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
      v.
      CITY OF UNCERTAIN, CADDO LAKE AREA CHAMBER OF COMMERCE AND TOURISM,
      GREATER CADDO LAKE ASSOCIATION, CADDO LAKE INSTITUTE, JOHN T. ECHOLS
      AND BARRY L. BENNICK










Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Diane O'Neal         |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. R. Glenn Jarvis      |
|   |Mr. Aric Kurtis Short    |
|   |Mr. Roger P. Nevola      |
|   |Mr. Frank R. Booth       |
|   |Mr. P. M. Schenkkan      |
|   |Mr. Timothy L. Brown     |